Allow me to begin by 
congratulating you, Mr. President, on your well-
deserved election to steer the affairs of the General 
Assembly at its sixty-eighth session. As I congratulate 
you, I would like to assure you of Tanzania’s support and 
cooperation as you discharge of your responsibilities. 
I also wish to acknowledge and commend your 
predecessor, His Excellency Mr. Vuk Jeremi., for his 
outstanding leadership during the sixty-seventh session. 
A great deal was achieved because of his visionary and 
wise leadership. In the same vein, I would like to pay 
glowing tribute to our the Secretary-General for the 
excellent work he is doing for the United Nations and 
humankind at large.

My delegation and I find the theme of this year’s 
General Assembly to be timely and very opportune. 
We should start now to set the stage for the post-2015 
development agenda. Hence I find the theme, “The post-
2015 development agenda: setting the stage”, to be a 
wise choice: it affords us an opportunity to know where 
we are with regard to the Millennium Development 
Goals (MDGs) and to decide what needs to be done 
to complete the unfinished business and enable us to 
make informed decisions beyond 2015.

The Millennium Development Goals framework 
is the best development framework ever produced to 
address global and national development challenges. 
The world has never witnessed such a coalescence of 
concerted efforts into a unified framework. It is heart-
warming to note that progress towards attaining MDGs 
has been made over the past 13 years. However, that 
progress varies from one Goal to another, and is highly 
uneven across nations and continents.

Although extreme poverty has been halved at 
the global level, more than 1.2 billion people are still 
trapped in extreme poverty, which is a saddening fact. 
An estimated 19,000 children under the age of five 
and approximately 800 women die every day mostly 
from preventable and curable diseases. That is totally 
unacceptable in a world of unprecedented advances 
in science and technology, which could be leveraged 
to solve almost all the development challenges facing 
humankind. 

In a world that has enough food to feed everybody, 
nobody should go hungry or be undernourished. In 

a world with so much wealth, there is no reason that 
poverty, hunger and deprivation should ever continue 
to inflict pain and cause misery to many people. It is 
incomprehensible, therefore, that the MDGs could not 
be fully attained.

Tanzania has made significant progress in 
implementing the MDGs. We have already achieved 
the targets in four of the eight MDGs, well before the 
deadline set of 2015. In MDG 2, we have achieved the 
target on universal primary education enrolment. On 
MDG 3, we have achieved the target of gender parity in 
both primary and secondary school enrolment. That is 
a change from the past, when there were more boys than 
girls in schools. As a matter of fact, the trend is now 
tilting towards more girls than boys in school. We are 
yet to meet targets with regard to the ratio of females 
to males in tertiary education and in decision-making 
positions, in particular Parliament. However, it is 
possible to achieve the target for parliamentarians by 
2015 because we are now in the process of reviewing 
our Constitution.

We are on target with regard to reducing 
HIV/AIDS infections, which is the requirement of 
MDG 6. Similarly, we have attained MDG 4, on child 
mortality, which is a major achievement as compared 
to where we were in 2000. But it is depressing that we 
are not on track with regard to MDG 5, with regard to 
maternal health. We are intensifying efforts to do better 
in order to improve the health of women in Tanzania.

With regard to MDG 7, on environmental 
sustainability, we are on target with regard to drinking 
water for the urban population, but we are lagging 
behind when it comes to rural water supply and access 
to improved sanitation, both in rural and urban areas.

We have not relented in our pursuit of the MDG 
targets that we are not likely to achieve by 2015. That 
will be the unfinished business on which we will 
probably need to take action over and above what we are 
doing. We are lagging far behind with regard to MDG 
1 in its four main indicators. There is not much chance 
of meeting those targets by 2015 despite the efforts we 
have been making.

However, we have been intensifying actions to 
transform and modernize our agriculture. Our aim 
is to increase productivity and farmers’ incomes, as 
well as to ensure food and nutrition security for them 
and the nation. Agriculture employs 75 per cent of the 
Tanzanian population, and it is in that sector where the 
majority of poor are concentrated. Therefore, improved 
agriculture will mean fewer poor people and fewer 
hungry people. Plans are also under way to expand 
the conditional cash-transfer programme under the 
Tanzania Aocial Action Fund supported by the World 
Bank. We want to increase the size of investment to 
benefit more vulnerable people, so as to accelerate the 
implementation of MDG 1 in the shortest possible time.

Generally, it remains my firm belief that despite 
some failures, the MDGs have been nothing short of 
a remarkable success. If developed countries provided 
financing as envisaged under MDG 8 and in keeping with 
the Monterrey Consensus and their own commitments 
in different forums of the Group of Eight and Group 
of 20, we would have implemented all of the MDGs to 
the letter and spirit. We find unrealistic any post-2015 
development agenda that does not address the critical 
issue of ensuring adequate financing. That is also true 
with regard to accelerating the implementation of the 
MDGs in the period remaining. We will continue to 
look to the United Nations for guidance and leadership 
in steering both processes to a successful conclusion. 

The fact that the United Nations needs reform is 
a matter of little disagreement. Our collective failure 
to respond to that reality creates scepticism about 
our common resolve to strengthen the Organization, 
which is meant to serve all nations and peoples. The 
reform we demand is long overdue. While we welcome 
discussions on the reform of the Economic and Social 
Council, Africa will not relent in demanding reform 
of the Security Council so that the continent with 
the largest membership in the United Nations has a 
permanent voice.

Regrettably, conflicts have continued to interfere in 
our development endeavours, as they linger in different 
parts of the world — from the Sahel to the eastern part 
of the Democratic Republic of the Congo and from Syria 
to Afghanistan and other places. Conflicts have caused 
an enormous loss of innocent lives, as populations 
continue to endure suffering. 

The recent use of chemical weapons in Syria, as 
confirmed by United Nations inspectors, is rather 
distressing. We condemn that flagrant and senseless 
killing of innocent people, including children, in Syria. 
We commend the Secretary-General and the Security 
Council for way they have handled the matter. I believe 
the doors for a peaceful solution to the Syrian crisis are 
not closed and that a military solution should be the last 
resort.



The United Republic of Tanzania regrets to see the 
suffering of the people of the Democratic Republic of the 
Congo as a consequence of a conflict that has continued 
for far too long. We hope that this time around, the 
initiative of the Secretary-General that resulted in the 
establishment of the Peace, Security and Cooperation 
Framework for the Democratic Republic of the Congo 
and the Region, which was signed in February, will 
deliver lasting peace, security and development for the 
Democratic Republic of the Congo and the Great Lakes 
region as a whole. We highly commend the Secretary-
General for his vision and leadership in that regard. 
We welcome the choice of Her Excellency Ms. Mary 
Robinson, former President of Ireland, as the Special 
Envoy of the Secretary-General for the Great Lakes 
Region. She will surely help advance the cause of peace 
in the region, if supported by all of us in the region 
and the international community. Tanzania commits its 
support in that respect.

Among the enduring problems facing the 
Democratic Republic of the Congo is the proliferation 
of armed groups with varied interests. Bolder action 
is required to uproot those negative elements. Those 
groups should be neutralized and disarmed. It is in that 
context that we welcomed an expanded mandate for the 
United Nations Organization Stabilization Mission in 
the Democratic Republic of the Congo as per Security 
Council resolution 2098 (2013), which, among other 
things, established the Intervention Brigade. Tanzania 
agreed to contribute troops to the Brigade because we 
believe it will help to deter belligerence and create a 
conducive environment for a political process to take 
effect. Of course, any panacea for the Democratic 
Republic of the Congo problem will be political rather 
than military.

Since 2007, Tanzania has been a proactive 
contributor to United Nations peacekeeping operations. 
With more than 2,500 peacekeepers — in Lebanon, 
Darfur and the Democratic Republic of Congo — we 
are the sixth-largest contributor of military and police 
peacekeepers in Africa, and twelfth globally. We 
are partaking in that noble endeavour as a faithful 
Member of the United Nations, ready to perform the 
duty of advancing and upholding the ideals of the 
Organization. We are satisfied that our contribution, 
albeit modest, is having a broader impact on those who 
have experienced the horrors of conflict. In discharging 
that historic mission, however, our peacekeepers, and 
therefore Tanzania, have sometimes paid the ultimate 
price, as was the case recently with the loss of seven 
brave soldiers in Darfur and two in the eastern part of 
the Democratic Republic of the Congo. Those soldiers 
are our national heroes, and their sacrifice is not in 
vain. We hold them in very high regard.

The death of our peacekeepers was a grim reminder 
of the dangers facing peacekeepers around the world. It 
is disturbing that armed groups and peace spoilers are 
increasingly attacking such servants of peace. We must 
unreservedly condemn all such attacks, as there is no 
cause or justification for such barbaric attacks. They 
constitute a crime under international law. The Security 
Council, whose primary role is the maintenance of 
international peace and security, should be in the 
forefront in terms of condemning such barbaric acts in 
good time.

At this juncture, I wish to reiterate our call for 
an end to the unilateral economic, commercial and 
financial embargo against Cuba, which has lasted for 
more than 50 years. Our call to end that unilateral 
embargo is predicated upon not only its legality but 
also upon humanitarian concerns, in particular the 
negative effects it has on the quality of life of many 
innocent Cubans. We are deeply encouraged by recent 
developments, especially the removal of restrictions on 
family travel, cash remittances and telecommunication 
services. We hope that spirit will culminate in a total 
cessation of the embargo in the not-too-distant future so 
that Cubans will be relieved of the enormous economic, 
social and financial hardships they have endured for far 
too long.

A solution to the dispute over the sovereignty of 
Western Sahara is also long overdue. It is high time 
that the United Nations took bold action to give the 
Saharawi people an opportunity to decide their fate. It 
is incomprehensible that the Security Council, which 
has been able to handle bigger security challenges, 
including in similar circumstances, has not been able 
to resolve the matter for nearly 40 years now. Justice 
delayed is justice denied. 

Members will agree that the Rome Statute, which 
established the International Criminal Court, was a 
major milestone for the international criminal justice 
system. The Court’s establishment as a mechanism for 
fighting impunity was possible only with the support 
of Africa. 

However, a decade after its entry into force, a rift 
has grown between the Court and our continent. The 
Court is perceived as unresponsive to what are, in our 



view, the legitimate concerns of African leaders and 
the peoples of Africa. It continues to ignore repeated 
requests and appeals by the African Union. It was sad 
to note that legitimate requests regarding the timing 
of the trials of President Uhuru Kenyatta and Deputy 
President William Ruto went unanswered. That attitude 
has become a major handicap in terms of reconciling 
the Court’s secondary and complementary role in 
fighting impunity. The Court’s rigidity has proved 
counterproductive and threatens to undermine the 
support it enjoys in Africa. We demand a change in that 
perception.

Tanzania condemns in the strongest terms 
possible the cowardly attack that happened last week 
at the Westgate Mall in Nairobi, which left more than 
60 innocent people dead and hundreds more injured. 
I spoke and wrote to President Kenyatta to express 
our sadness and dismay. Yesterday, I signed the book 
of condolences at the Kenyan Mission to the United 
Nations here in New York. I reaffirmed our solidarity 
with President Kenyatta and the people of Kenya during 
these difficult moments, as well as our solidarity in the 
fight against terrorism. 

That heinous attack is a heartbreaking reminder of 
the threat that terrorism poses to humankind. None of 
us is completely safe from terrorism, as it can happen 
anywhere, anytime and to anyone. We must therefore 
increase our vigilance, enhance regional and global 
cooperation and scale up the fight against terrorism. 
The challenge ahead of us can be neither underestimated 
nor understated. Success will depend upon our unity of 
purpose and determination. At this juncture, I would 
like to commend His Excellency President Uhuru 
Kenyatta for his exemplary leadership in the wake of the 
attack and his unshaken resolve and firm commitment 
to continue to support the peacebuilding efforts in 
Somalia and elsewhere. We are with the Kenyan people 
in this time of distress and grief.

In conclusion, I would like to stress once more that 
we are passing through a time of great opportunity 
despite the many challenges. We must take advantage 
of the current scientific and technological innovations, 
the current advances in information and communication 
technologies and the knowledge and lessons learned 
from the implementation of development programmes, 
including the MDGs, to build a world without poverty, 
hunger, disease and deprivation. 

We must build a world that protects its environment 
and nature, a world without wars, conflicts or acts of 
terrorism, a world where human rights are respected, 
the rule of law is observed, democracy reigns and 
civil society is regarded as an integral part of the 
development endeavour. With stronger multilateralism 
and the United Nations leading the way, and with 
strong political will on the part of national leaders and 
the people of our nations, everything is possible. We 
can make our world a better place for everyone to live.
